Case: 12-7181    Document: 8     Page: 1   Filed: 03/05/2013




          NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                  EMERITA E. WOOD,
                   Claimant-Appellant,
                            v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
               Respondent-Appellee.
                __________________________

                        2012-7181
                __________________________

   Appeal from the United States Court of Appeals for
Veterans Claims in case no. 10-3366, Judge Robert N.
Davis.

   Before NEWMAN, LOURIE, and REYNA, Circuit Judges.
PER CURIAM.
                       ORDER
    Emerita E. Wood responds to the court’s order requir-
ing her to show cause why this appeal should not be
dismissed as untimely.
    The Court of Appeals for Veterans Claims entered
judgment in this case on March 23, 2012. The court
received Wood’s notice of appeal on August 28, 2012, 158
days after the date of the judgment.
Case: 12-7181      Document: 8   Page: 2      Filed: 03/05/2013




EMERITA WOOD v. SHINSEKI                                    2

    Any appeal from the Court of Appeals for Veterans
Claims must be received within 60 days of the date of
entry of judgment.        38 U.S.C. § 7292(a); 28 U.S.C.
§ 2107(b); Fed. R. App. P. 4(a)(1). The statutory deadline
for taking an appeal to this court is jurisdictional and
mandatory. See Bowles v. Russell, 551 U.S. 205 (2007);
see also Henderson v. Shinseki, 131 S. Ct. 1197, 1204-05
(2011) (noting Congress’s intent to impose the same
jurisdictional restrictions on an appeal from the Veterans
Court to the Federal Circuit as on an appeal from a
district court to a court of appeals).
    Ms. Wood states that her filing was late due to the
fact that she resides in a rural area of town, making mail
delivery difficult. She also appears to contend that her
lack of education and counsel contributed to her inability
to know when the appeal needed to be filed. The Supreme
Court has made clear, however, that there are no excep-
tions to the rule that an untimely appeal to this court
must be dismissed. Bowles, 551 U.S. at 213-14; see also
International Rectifier Corp. v. IXYS Corp., 515 F.3d
1353, 1357–58 (Fed.Cir.2008) (“In Bowles, the Supreme
Court emphasized the jurisdictional nature of notices of
appeal and held that the jurisdictional rules lack equita-
ble exceptions.”). Because this appeal was not received
within the statutory period, we must dismiss.
    Accordingly,
    IT IS ORDERED THAT:
    (1) The appeal is dismissed.
    (2) Each side shall bear its own costs.
Case: 12-7181   Document: 8   Page: 3   Filed: 03/05/2013




3                              EMERITA WOOD   v. SHINSEKI
                                FOR THE COURT


                                /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk
s25